DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claims 1 and 14 recite “A1 and A2 are each independently at least one alkali metal”, which is not fully supported by the written disclosure.  (Emphasis added)   The Applicant is advised that alkali metal includes Li, Na, K, Rb, Cs and Fr.  The written disclosure, however, did not teach including Fr as the alkali metal for both A1 and A2  (Refer to written disclosure paragraphs [0007], [0008], [0050], [0069]).  Furthermore, the written disclosure teaches that “A2” as recited in claim 1 is “Cs” (paragraphs [0015] and [0067]), not “at least one alkali metal” as claimed.   Therefore, claim 1 claimed broader than it should be.  It appears that claims 1 and 14 should recite “A1 is at least one of Li, Na, K, Rb or Cs and A2 is Cs.”
	In addition, the numerical range of both “m” and “n” as recited in claims 1 and 14, (i.e. 0 < n < 1.5 and 0 < m < 1.5) sounds like not available in the examples of the current application, causing undue burden to the skilled person in the art.  For example, in paragraph [00136], it showed one final product with the composition of Na1Cs2Cu2I5, which means that the upper limit of “n” is 1 the most, not close to “1.5” as claimed.  Furthermore, in paragraph [0141], it showed one final product with the composition of  Na0.60Cs3Cu2I5.60, which means that the upper limit of “m” is 0.60 the most, not close to “1.5” as claimed.  In other words, the numerical range of the claims should not extend beyond what were presented in the examples after reading the entire written disclosure without any implication in the context.  This would cause undue burden to the skilled person in the art as well.
	Claims 2-13 and 15-20 are also rejected for the same reasons as that of claims 1 and 14, as they are dependent from the rejected claims and inherit the same deficiencies as that of claims 1 and 14.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the relevant paragraphs in written disclosure (i.e. [0007], [0008], [0050], [0069]) are required to amend to correct the issues raised in 112-first-paragraph rejection, as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
5.1	US 2021/0002547 (same applicant): 
	[A1nA2(3-n)][B1mB2(2-m)]X5, A1 and A2 are each independently at least one alkali metal, A1 and A2 being different from each other ([0007]); 0 ≤ n ≤ 3; 0 ≤ m ≤ 2 ([0010], [0011]); n and m are not zero at the same time ([0012]).
5.2	WO 2012/169659 (different applicant)
	[Cs1-xAx]3Cu2I5 and M (pages 3 and 13); 0 < x ≤ 0.2; A is at least one element selected from Rb and K and M is at least one element selected from In and Tl; 
	[Cs1-xAx]3Cu2[I1-yBry]5  and M (page 3); 0 < x ≤ 0.2 and 0 < y ≤ 0.6; A is at least one element selected from Rb and K and M is at least one element selected from In and Tl (page 3);
	[Cs1-xKx]3Cu2I5 (page 28); 
5.3	US 8,669,527
	Cs3Cu2[XaY1-a]5, wherein X and Y are elements different from each other and are selected from I, Br and Cl; and  0 ≤ a ≤ 1 (col. 1); NaCl: Cs3Cu2Cl3.75I1.25 (table 2) and Cs3Cu2I5 (col. 7).
5.4 	US 2021/0284811 (efd = 3/12/20; same applicant)[0007]-[0013])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
April 28, 2022



/HSIEN MING LEE/